DETAILED ACTION
Allowable Subject Matter
Claims 1-17 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-8, the prior art failed to disclose or reasonably suggest the claimed integrated circuit package particularly characterized by the first channel structure defining one or more channels through which coolant can flow; a second channel structure over the second die area and in thermal contact with the second die, the second channel structure having a thermal conductivity different than the thermal conductivity of the first channel structure, the second channel structure defining one or more channels through which coolant can flow; and a thermally insulative material separating the first and second channel structures.
Regarding claims 9-17, the prior art failed to disclose or reasonably suggest the claimed integrated circuit package particularly characterized by the first channel structure having a thermal conductivity; a second metal channel structure over the second die area and in thermal contact with the second die, the second metal channel structure defining one or more channels through which coolant can flow, and the second channel structure having a thermal conductivity different than the thermal conductivity of the first channel structure; and a frame material around the first and second metal channel structures, the frame material comprising a thermally insulative material, thereby inhibiting heat transfer between the first and second metal channel structures.
Regarding claim 21, the prior art failed to disclose or reasonably suggest the claimed integrated circuit package particularly characterized by the first and second channel structures including vertical fins extending between top and bottom surfaces, thereby forming the one or more channels; and a thermally insulative material separating the first and second channel structures.
Regarding claim 22, the prior art failed to disclose or reasonably suggest the claimed integrated circuit package particularly characterized by at least one of the first and second channel structures including pin fins; and a thermally insulative material separating the first and second channel structures.
Regarding claim 23, the prior art failed to disclose or reasonably suggest the claimed integrated circuit package particularly characterized by a first channel structure over the first die area and in thermal contact with the first die, the first channel structure defining one or more channels through which coolant can flow; a second channel structure over the second die area and in thermal contact with the second die, the second channel structure defining one or more channels through which coolant can flow, wherein the coolant flows through the first channel structure in a first direction, and the coolant flows through the second channel structure in a second direction that is opposite the first direction; and a thermally insulative material separating the first and second channel structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896